854 F.2d 1327
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Franklin OLIVERIO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3108.
United States Court of Appeals, Federal Circuit.
July 14, 1988.

Before EDWARD S. SMITH, Circuit Judge, BENNETT, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
Franklin Oliverio (Oliverio) appeals the decision, docket No. PH08318710511, of the Merit Systems Protection Board (board).  The board held that Oliverio was not entitled to a retirement annuity because he did not complete 5 years of creditable civilian service, as required under 5 U.S.C. Sec. 8333(a) (1982).  We have considered the record and all of the submissions and, on the basis of the opinion of the administrative judge, dated September 30, 1987, the board's decision is affirmed.